OPINION — AG — ** VETERANS COMMISSION — EMPLOYEES — APPROPRIATION ** THE WAR VETERANS COMMISSION OF OKLAHOMA, WHICH IS THE BOARD OF CONTROL FOR THE OKLAHOMA VETERANS HOSPITAL, SULPHUR, MAY, WITHOUT ANY CONSENT OR AUTHORIZATION THEREFOR BY THE STATE BOARD OF PUBLIC AFFAIRS, CONSTRUCT, AS SAID HOSPITAL, A NEW BUILDING OR AUXILIARY UNIT TO HOUSE SERVICE, MAINTENANCE AND/OR UTILITIES FACILITIES FOR SAID HOSPITAL, FROM THE $9,000.00 APPROPRIATION PROVIDED FOR IN HOUSE BILL NO. 1 ON FORCE ACCOUNT, (AUTHORITY ORDER, AUTHORIZATION ORDER, FIELD PURCHASE ORDER) RATHER THAN HAVING SUCH BUILDING CONSTRUCTED UNDER A CONTRACT OR CONTRACTS THEREFOR, AND MAY CAUSE SUCH BUILDING TO BE CONSTRUCTED UNDER THE SUPERVISION OF A CONSTRUCTION SUPERINTENDENT EMPLOYED BY SAID COMMISSION AND PAID FROM OTHER FUNDS AVAILABLE FOR SUCH PURPOSES, AND, IN DOING SO, SAID COMMISSION, ITSELF OR BY ITS DULY AUTHORIZED AGENTS OR EMPLOYEES, MAY HIRE, INDIVIDUALLY, THE NECESSARY WORKMEN AND LABORERS, AND APPROVE PAYROLLS THEREFOR; BUT THAT ANY AND ALL CONTRACTS OF WHATEVER NATURE, IN CONNECTION WITH SUCH CONSTRUCTION, FOR LABOR, SERVICES, OR WORK OR FOR THE PURCHASE OR LEASING OF PERSONAL PROPERTY, MATERIALS, EQUIPMENT AND SUPPLIES, EXCEPT THOSE WHICH, BY THEIR NATURE, ARE IMPOSSIBLE OF AWARD BY COMPETITIVE BIDDING, MUST BE ENTERED INTO, UPON BEHALF OF THE COMMISSION, BY THE STATE BOARD OF PUBLIC AFFAIRS S CONTRACTING AGENCY FOR THE STATE. CITE: ARTICLE X, SECTION 31, 72 O.S. 63.3 [72-63.3], 61 O.S. 22 [61-22], 61 O.S. 25 [61-25], 61 O.S. 45 [61-45] [61-45] (JAMES C. HARKIN)